COHEN, J.
Carl Bond challenges by habeas petition his conviction for lewd and lascivious act in the presence of a child, a conviction that was obtained twenty years ago. He claims that the arresting officer, assistant state attorney, and trial judge did not comply with the filing of an oath of office as required by section 876.05, Florida Stat*356utes (1991). Bond suggests there was no authority to arrest, charge, prosecute, try or sentence him.
We explained the proper procedure required to raise such a claim in Johnson v. Office of the State Attorney, 987 So.2d 206 (Fla. 5th DCA 2008). While Johnson addressed a similar challenge brought as a quo warranto action, its reasoning as to the untimeliness of Bond’s challenge is equally applicable.
AFFIRMED.
ORFINGER, C.J., and MONACO, J„ concur.